Citation Nr: 1429440	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial increased disability rating for metatarsalgia of the right foot, status post osteotomy, prior to May 16, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to a compensable initial increased disability rating for metatarsalgia of the left foot, status post osteotomy, prior to May 16, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to a compensable initial increased disability rating for residuals of a healed fracture of the left third metacarpal neck of the left hand prior to May 16, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran has since moved to Texas, and his appeal is currently under the jurisdiction of the Waco, Texas RO.


FINDINGS OF FACT

1.  Prior to May 16, 2012, the Veteran's bilateral metatarsalgia of the feet, status post osteotomies, has not been shown to be manifested by a moderate level of disability of each foot.

2.  Since May 16, 2012, the Veteran's bilateral metatarsalgia of the feet, status post osteotomies, has not been shown to be manifested by a moderately severe level of disability of each foot.

3.  Prior to May 16, 2012, the Veteran's healed fracture of the left third metacarpal neck of the left hand did not result in limitation of motion of the fingers or thumb.

4.  Since May 16, 2012, the Veteran's healed fracture of the left third metacarpal neck of the left hand resulted in limitation of motion of the index and long finger, as well as decreased grip strength, but there was no limitation of motion of the thumb and no ankylosis found in the Veteran's thumb or any of his fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to May 16, 2012 and in excess of 10 percent thereafter for metatarsalgia of the right foot, status post osteotomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2013).

2.  The criteria for an initial compensable rating prior to May 16, 2012 and in excess of 10 percent thereafter for metatarsalgia of the left foot, status post osteotomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2013).

3.  The criteria for an initial compensable rating prior to May 16, 2012 and in excess of 10 percent thereafter for residuals of a healed fracture of the left third metacarpal neck of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.
	
The Veteran was afforded VA examinations in January 2011 and May 2012 in connection with his claims which are adequate for rating purposes.  The examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the disabilities in sufficient detail.  The Veteran has not contended that the May 2012 examination was inadequate or that his conditions have changed (i.e. worsened) since the most recent examination was conducted.  The examiners elicited a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  Such separate disability ratings are known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral metatarsalgia

The Veteran's bilateral metatarsalgia, status post osteotomies, are rated under DC 5284 pertaining to foot injuries.  Under DC 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

At his January 2011 VA examination, the Veteran reported undergoing bilateral metatarsal osteotomies after a sweat gland became infected in his foot following surgery.  He noted that he cannot run due to the pain in the metatarsal head areas in both feet and stated that has some swelling in his feet when standing and walking.  He denied using any corrective shoe insert, brace or assistive device for either foot.  He reported being able to stand or walk for 30 minutes before the pain becomes severe enough for him to rest.  Physical examination of the Veteran revealed that he had a normal gait.  There was no painful abnormal motion in the forefoot, hind foot or mid-foot of either foot.  The Veteran had tenderness over the metatarsal head areas of both feet.  He did not have any ulcerations or edema, but he did have plantar, third metatarsal head callosities that were tender.  There were no additional limitations following repetitive use, no flare-ups and no effect of incoordination, fatigue, weakness or lack of endurance on his foot function.

In May 2012, the Veteran was afforded a second VA examination to evaluate the severity of his service-connected bilateral foot disabilities.  The examiner noted the Veteran's diagnosis of residuals of bilateral third metatarsal osteotomy.  The Veteran claimed that since his last examination, his condition has worsened.  Specifically, he stated that he lost feeling over his toes and was unable to walk for a prolonged period of time because of pain and swelling in his feet.  He stated that he noticed skin change after prolonged standing and he could no longer run.  

Upon examination, the Veteran was found to have metatarsalgia in both feet.  He did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, or any other foot injuries.  There was no evidence of a bilateral weak foot, but his feet were sensitive to palpation.  The Veteran denied using any assistive devices such as a brace, crutches, cane, or walker to ambulate, but did state that used a "special booth" because of his condition.

The Board finds that the criteria for a compensable rating under DC 5284 have not been met or more nearly approximated prior to the Veteran's May 16, 2012 VA examination.  Even with consideration of the subjective reports of occasional swelling and pain, the Veteran's gait was found to be normal, the examiner did not find any painful abnormal motion in either foot, and repetitive testing found no additional limitations.  As such, the probative evidence of record reveals that the Veteran's bilateral metatarsalgia is productive of a disability that is no more than mild or slight severity.  The Board finds that compensable evaluation for bilateral metatarsalgia of the feet is not warranted prior to May 16, 2012. 

The Board also finds that since his May 2012 VA examination, the criteria for a disability rating in excess of 10 percent under DC 5284 have not been met or more nearly approximated.  Upon examination, the Veteran was found to have feet that were sensitive to palpation.  The examiner noted the Veteran's reports of pain and worsening symptoms, but stated that he did not use any assistive devices to assist in ambulation.  The examiner stated that the Veteran had a malunion of the tarsal or metatarsal bones that was moderate in severity, as well as surgical scars as a result of treatment on his feet, both of which have been separately service-connected.  The examiner noted that the Veteran had no other foot injuries, and he noted no other symptoms related to the Veteran's metatarsalgia.  As such, the probative evidence of record reveals that the Veteran's bilateral metatarsalgia is not productive of moderately severe symptoms.  The Board finds that as of May 16, 2012, an evaluation in excess of 10 percent for bilateral metatarsalgia of the feet is not warranted.

The Board has also considered whether separate or higher ratings are warranted under any other Diagnostic Codes.  The Board again notes that the Veteran has been separately service-connected for bilateral metatarsal malunion under DC 5283, and for bilateral surgical scars under DC 7804.  The Board has reviewed the remaining diagnostic codes relating to disabilities of the feet, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.71a, DCs 5276-5284.  Since the initial grant of service connection, the Veteran's symptomatology simply does not warrant a disability rating other than what is currently assigned. 

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Board has also considered whether extraschedular consideration is warranted.  The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The symptoms exhibited by the Veteran's feet, to include pain, tenderness and swelling, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a , DCs 5276-5284), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Left hand

The Veteran's residual disability of a healed fracture of the left third metacarpal neck of the left hand is evaluated under 38 C.F.R. § 4.71a, DC 5229.  Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a noncompensable evaluation for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

At his January 2011 VA examination, the Veteran reported injuring his left hand when he fell during physical training while on active duty in 2007.  He was noted to have a metacarpal fracture in his left hand.  He is right-hand dominant.  He reported cramping in this area and pain in the fourth metacarpal head when using tools.  Examination of the left middle finger revealed loss of the normal prominence of the metacarpal head of the third metacarpal when compared to the other metacarpal heads.  The Veteran had full range of motion, and he was able to grasp, push, pull, twist, touch, probe and write.  He was also able to oppose his thumb to all fingertips and bring his fingertips into the palmar crease.  The examiner diagnosed the Veteran with a healed fracture of the left third metacarpal neck.

The Veteran was afforded a second VA examination to determine the severity of his left hand disability.  The Veteran reported that since his last examination, he continues to experience pain in his hand and uses a brace.  He also reported having significant problems performing recurrent job-related activities like pulling, pushing or twisting.  He denied experiencing any new trauma since his last evaluation and denied experiencing flare-ups that impact the function of his hand.  

Range-of-motion testing found limitations of motion or evidence of painful motion in his left index finger and long finger.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive-use testing with three repetitions that did not additionally limit motion for any fingers.  Repetitive testing revealed that the Veteran had weakened movement and pain on movement in his left index and long fingers.  The Veteran had tenderness or pain to palpation for joints or soft tissue of the left hand.  Muscle strength testing was noted as 4/5, which denotes active movement against some resistance.  There was no ankylosis present in the thumb or fingers.  Hand grip testing revealed that the Veteran's left hand was able to exert 80 pounds of pressure, as opposed to 140 pounds of pressure in his right hand.  Imaging studies performed on the Veteran's left hand did not reveal any abnormal findings.

During the entire period on appeal, the Veteran has been able to touch the tip of the thumb to the tip of the index finger.  He is able to flex the digit to touch the proximal palmar crease.  Thus, there is no limitation of motion of the index finger so as to result in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  On examination, limitation of motion or functional ability was not affected by weakness, fatigability, incoordination, or lack of endurance.  There is no evidence to show that the criteria for the next higher rating of 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5229, are met or approximated based on limitation of flexion. 

The Board notes, however, that VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

In this instance, the May 2012 VA examiner objectively noted functional impact caused by pain on motion and decreased grip strength.  Accordingly, extending the benefit of the doubt to the Veteran, a rating of 10 percent, but no more, for the residual disability of a healed fracture of the left third metacarpal neck of the left hand is warranted.  See 38 C.F.R. § 4.71a, DC 5229. 

In determining whether a higher evaluation is warranted, the Board notes that a 10 percent evaluation is the maximum schedular evaluation available under DC 5229.  There is no evidence of ankylosis or amputation of the index finger and DCs 5225 and 5153 are not for application.

As with the Veteran's bilateral metatarsalgia, the Board has also considered whether extraschedular consideration is warranted for the Veteran's left hand disability.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the Schedule for Rating Disabilities.  At his May 2012 VA examination, the Veteran reported pain and decreased grip strength in his left hand.  Although DC 5229 only addresses decreased motion, the Board's award of increased evaluation is specifically predicated on the symptoms of painful motion and decreased grip strength.  There is no evidence to suggest that the residual disability of the Veteran's left hand presents an exceptional disability picture. 

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extra-schedular disability rating is not warranted.  See Thun, 22 Vet. App. at 115.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the Veteran's service-connected bilateral metatarsalgia.  The Veteran stated during both VA examinations that he works as a mechanic.  Hence, further consideration of TDIU is not warranted. 

In sum, there is no basis for a higher evaluation for the Veteran's service-connected disabilities.  In reaching the above decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

An initial compensable rating prior to May 16, 2012 and in excess of 10 percent thereafter for metatarsalgia of the right foot, status post osteotomy, is denied.

An initial compensable rating prior to May 16, 2012 and in excess of 10 percent thereafter for metatarsalgia of the left foot, status post osteotomy, is denied.

An initial compensable rating prior to May 16, 2012 and in excess of 10 percent thereafter for residuals of a healed fracture of the left third metacarpal neck of the left hand is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


